Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      26-JUN-2019
                                                      02:53 PM
                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                        JAMES S. RICHARDS,
                            Respondent.


                        ORIGINAL PROCEEDING
                           (ODC 17-0-198)

                        ORDER OF DISBARMENT
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the April 17, 2019 motion for the
reciprocal disbarment of Respondent James S. Richards, filed by
the Office of Disciplinary Counsel (ODC) pursuant to Rule 2.15(b)
of the Rules of the Supreme Court of the State of Hawai#i (RSCH),
the May 1, 2019 notice and order entered by this court, and the
record in this matter, we find that, on September 27, 2018, the
Supreme Court of the State of California entered an order,
disbarring Respondent Richards, based upon Richards’s conviction
for willfully attempting to evade the payment of federal income
taxes for the years 1994 through 2003, and engaging in conduct
involving intentional dishonesty and concealment, conduct which,
if committed in this jurisdiction, would constitute violations of
Rules 8.4(b) and 8.4(c) of the Hawai#i Rules of Professional
Conduct (2014).   We further find that the record in this matter
establishes that service of the May 1, 2019 Notice and Order was
properly made upon Respondent Richards on May 2, 2019 at the
address Respondent Richards has registered with the Hawai#i State
Bar Association for service of process and, therefore, that
Respondent Richards had until June 3, 2019 to show cause as to
why his disbarment in this jurisdiction is unwarranted.
Respondent Richards has not responded to the Notice and Order,
and a review of the record and precedent demonstrates, pursuant
to RSCH Rules 2.15(c) and (d), that reciprocal discipline is
authorized and justified.   Therefore,
          IT IS HEREBY ORDERED that Respondent James S. Richards
is disbarred from the practice of law in this jurisdiction,
pursuant to RSCH Rules 2.3(a)(1) and 2.15(c).   Furthermore, RSCH
Rule 2.16(c) notwithstanding, insofar as the record indicates
Respondent Richards has been restrained from practice in this
jurisdiction since January 18, 2018, the disbarment shall be
effective immediately upon entry of this order.
          IT IS FINALLY ORDERED that Respondent Richards is
reminded he may not resume the practice of law in this
jurisdiction until reinstated by order of this court.
          DATED: Honolulu, Hawai#i, June 26, 2019.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson

                                 2